Exhibit 10

 

 

MEDIA GENERAL, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN

 

Amended And Restated as of April 1, 2015

 

1.     Purpose. The purpose of the Media General, Inc. Directors’ Deferred
Compensation Plan (the “Plan”) is to encourage and enable each member of the
Board of Directors (the “Board”) of Media General, Inc. (the “Company”) who is
not and has never been an employee of the Company (a “Director”) to increase his
or her proprietary interest in the Company and to align his or her interests
more closely with the shareholders of the Company through the receipt of
Deferred Stock Units representing fifty percent (50%) or more of the annual
compensation payable to each Director for his or her services to the Board.

 

2.     Definitions.

 

 

(a)

“Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 

(b)

“Annual Meeting Date” shall mean, with respect to each calendar year, the date
on which the annual shareholders meeting at which directors are to be elected is
held, and which shall be the dates on which the Mandatory DSUs will be credited
to the Stock Unit Accounts.

 

 

(c)

“Annual Director’s Fee” shall mean (i) the annual retainer fee payable to a
Director, which fee may be modified from time to time, and which shall include
all Director compensation, including attendance at Board and committee meetings
(the “Annual Retainer”) and (ii) any amounts paid in connection with service as
a chairperson of any committee (the “Chairperson Retainer”). The Specified
Percentage of the Annual Retainer shall be provided in the form of Deferred
Stock Units as provided in Section 4(a) of the Plan, with the remainder of the
Annual Retainer to be provided in cash, which may be deferred and converted into
additional Deferred Stock Units pursuant to Section 4(b) of the Plan. Any
Chairperson Retainer shall be provided in cash and may be deferred and converted
into additional Deferred Stock Units pursuant to Section 4(b) of the Plan.

 

 

(d)

“Average Stock Value” shall mean, for any day, the average of the Fair Market
Value of a share of Common Stock for the ten trading days immediately preceding
the day as of which the determination is made.

 

 

(e)

“Beneficiary” shall mean that person or trust designated by a Director in
writing to the Secretary of the Company to receive any benefits that may become
due under this Plan following the death of such Director.

 

 

(f)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

  

 
 

--------------------------------------------------------------------------------

 

 

 

(g)

“Committee” shall mean the Compensation Committee as appointed from time to time
by the Board, and which shall consist of two or more “non-employee directors” as
that term is defined in Rule 16b-3 of the Act.

 

 

(h)

“Common Stock” shall mean the Voting Common Stock of the Company.

 

 

(i)

“Deferral Election” shall have the meaning ascribed to such term in Section 4(b)
of the Plan.

 

 

(j)

“Deferred Stock Unit” shall mean a hypothetical share of Common Stock, and each
Deferred Stock Unit credited to a DSU Account shall be deemed to have the same
value, calculated from time to time, as a share of Common Stock. Deferred Stock
Units shall include Mandatory DSUs, Elective DSUs and Dividend DSUs.

 

 

(k)

“Distribution Election” shall have the meaning ascribed to such term in Section
6 of the Plan.

 

 

(l)

“Dividend Account” shall mean the book entry account established and maintained
for each Director to record the crediting of Dividend DSUs pursuant to Section 5
of the Plan.

 

 

(m)

“Dividend DSUs” shall mean the Deferred Stock Units credited to a Director’s
Dividend Account pursuant to Section 5 of the Plan.

 

 

(n)

“Dividend Payment Date” shall mean that date upon which the Company’s quarterly
dividends are paid, and which shall be the date on which Dividend DSUs will be
credited to the Dividend Account.

 

 

(o)

“DSU Account” shall mean the book entry account established and maintained
solely to record and measure the future benefits to be distributed based upon
the collective record of a Director’s Stock Unit Account and Dividend Account.

 

 

(p)

“Effective Date” shall mean January 1, 1997.

 

 

(q)

“Elective DSUs” shall have the meaning ascribed to such term in Section 4(b) of
the Plan.

 

 

(r)

“Fair Market Value” shall mean, for any day, the closing trading price on that
day, as reported in The Wall Street Journal, of a share of Common Stock on the
exchange on which the Common Stock then is traded.

 

 

(s)

“Mandatory DSUs” shall have the meaning ascribed to such term in Section 4(a) of
the Plan.

 

 

(t)

“Quarterly Payment Date” shall mean each of the four dates established by the
Company for payment of any cash portion of the Annual Director’s Fee and which
shall be the dates on which the Elective DSUs will be credited to the Stock Unit
Accounts.

  

 
 

--------------------------------------------------------------------------------

 

 

 

(u)

“Record Date” shall mean the date upon which ownership of Common Stock entitles
such owner to receive quarterly dividends.

 

 

(v)

“Restatement Effective Date” shall mean the date on which the amendment and
restatement of the Media General, Inc. Directors’ Deferred Compensation Plan was
approved and adopted by the Board.

 

 

(w)

“Retirement” shall mean the effective date of the termination of the services of
a Director for any reason which also constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
regulations thereunder.

 

 

(x)

“Specified Percentage” shall mean fifty percent (50%) or such other percentage
as may be set by the Board from time to time.

 

 

(y)

“Stock Unit Account” shall mean the book entry account established and
maintained for each Director to record the Deferred Stock Units to be credited
to a Director pursuant to Section 4 of the Plan.

 

 

(z)

“Vesting Date” shall mean, with respect to the Mandatory DSUs credited to a
Director’s Stock Unit Account pursuant to Section 4(a) of the Plan, the Annual
Meeting Date next following the Annual Meeting Date on which such Mandatory DSUs
were credited.

 

3.     Administration. The Plan is an unfunded deferred compensation arrangement
and shall be administered, interpreted and construed by the Committee, provided
that the Secretary of the Company shall be authorized to take such ministerial
actions as may be necessary to effectuate the instructions of the Committee and
the Plan. All elections permitted or required under the Plan will be made by
filing a written notice thereof with the Secretary of the Company.

 

4.     Mandatory DSUs; Elective DSUs.

 

 

(a)

Mandatory DSUs. The Specified Percentage of each Director’s Annual Retainer
shall be provided by the Company in the form of Deferred Stock Units (the
“Mandatory DSUs”) on each Annual Meeting Date as of which the Director is
elected or reelected to the Board. The number of Mandatory DSUs to be credited
to the Director’s Stock Unit Account on an Annual Meeting Date shall be
determined by dividing (a) the product of the Annual Retainer and the Specified
Percentage for the applicable year (expressed as a dollar amount) by (b) the
Fair Market Value on the Annual Meeting Date.

 

Mandatory DSUs credited to a Director’s Stock Unit Account on an Annual Meeting
Date shall become fully vested on the applicable Vesting Date; provided,
however, that if a Director voluntarily resigns from the Board, any Mandatory
DSUs that are unvested as of the date of such resignation (and any Dividend DSUs
that were credited with respect to those Mandatory DSUs) shall be forfeited
without consideration.

  

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

Elective DSUs. Each Director annually may elect to defer the portion of his or
her Annual Director’s Fee payable in cash (i.e., the cash portion of the Annual
Retainer and Chairperson Retainer) for the following year by electing to convert
such amount into additional Deferred Stock Units (the “Elective DSUs”). Such
election (a “Deferral Election”) shall be made by filing a written notice of
such election with the Secretary of the Company not later than December 31 of
the calendar year prior to the calendar year in which the services are performed
for which the portion of the Annual Director’s Fee would be paid. With respect
to the year of a Director’s initial election to the Board, the Director shall,
with respect to the portion of the Annual Director’s Fee payable in cash and
attributable to services for such year performed after the Deferral Election is
made, file any such Deferral Election promptly upon the commencement of services
to the Board (but in no event later than 30 days thereafter). Elective DSUs
shall be credited to Directors’ Stock Unit Accounts on the Quarterly Payment
Date that the portion of the Annual Director’s Fee would have been paid to the
Director absent any deferral election. The number of Elective DSUs to be
credited to the Director’s Stock Unit Account on a Quarterly Payment Date shall
be determined by dividing (a) the portion of the Annual Director’s Fee would
have been paid to the Director on that Quarterly Payment Date absent any
deferral election by (b) the Average Stock Value on the that Quarterly Payment
Date. Any portion of an Annual Director’s Fee to be paid in cash without
deferral shall be paid on the Quarterly Payment Date.

 

5.     Dividend DSUs. On each Dividend Payment Date, a number of Dividend DSUs
will be credited to each Director’s Dividend Account, such number determined by
(i) multiplying the Company’s quarterly dividend per share of Common Stock
payable on such date by the number of Deferred Stock Units in the Director’s DSU
Account as of the applicable Record Date, and (ii) dividing that amount by the
Average Stock Value on the applicable Dividend Payment Date.

 

6.     Settlement of DSU Accounts. The aggregate number of Deferred Stock Units
credited to a Director’s DSU Account with respect to a particular year will be
settled in accordance with the Director’s election (a “Distribution Election”)
for that year, subject to Board or Committee approval as may be required by Rule
16b-3 under the Act, and which, to be effective, must be submitted in writing to
the Secretary of the Company not later than December 31 of the calendar year
prior to the year to which the services related to the Deferred Stock Units are
performed (or, with respect to the year that a Director is initially elected to
the Board, within 30 days after such Director’s commencement of services to the
Board). In the absence of a timely election with respect to a particular year, a
Director’s Deferred Stock Units with respect to such year will be settled in a
single lump sum distribution as of his or her Retirement date. For the avoidance
of doubt, the Deferred Stock Units credited to a Director’s DSU Account with
respect to a particular year shall include (i) the Mandatory DSUs credited
during such year, (ii) the Elective DSUs credited for services by the Director
during such year and (iii) Dividend DSUs credited in respect of the Mandatory
DSUs and Elective DSUs described in clauses (i) and (ii).

  

 
 

--------------------------------------------------------------------------------

 

 

7.     Distribution Election.

 

 

(a)

General. A Director may elect to have his or her Deferred Stock Units credited
with respect to any particular year settled (i) in a single lump sum
distribution of shares of Common Stock as of his or her Retirement date or (ii)
in annual installments of shares of Common Stock over a period not to exceed ten
(10) years commencing on his or her Retirement date, in each case in accordance
with the election procedures described in Section 6.

 

 

1.

If the election is to receive a single distribution of shares of Common Stock
from a DSU Account, the number of shares of Common Stock to be distributed shall
equal the number of Deferred Stock Units with respect to which distributions are
being made on the Director’s Retirement date.

 

 

2.

If the election is to receive annual installments of shares of Common Stock, the
number of shares of Common Stock distributable over the installment period shall
be determined annually as follows: (a) the number of Deferred Stock Units with
respect to which such distribution is being made (such calculation to include
increases in the Dividend Account by reason of Dividend Equivalents) shall be
divided by (b) the number of installment payments remaining in the designated
installment term (including the current installment payment date). Any
fractional shares relating to such Deferred Stock Units shall be paid in cash
based upon the Fair Market Value of the Common Stock on the trading day
immediately preceding the applicable payment date.

 

 

(b)

Changes to Prior Distribution Elections. A Director may elect to modify a prior
Distribution Election to the extent permitted under Section 409A of the Code;
provided, that, (i) such election may not take effect until at least twelve (12)
months after the date on which the election is made; (ii) the payment (except in
the case of death) with respect to which the election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid (in the case of installment payments, five years from
the date the first installment was scheduled to be paid); and (iii) the election
must be made not less than twelve (12) months before the payment is scheduled to
be paid (in the case of installment payments, twelve (12) months before the
first installment was scheduled to be paid).

 

 

(c)

Distribution upon Death.

 

 

1.

Subject to Section 7(c)(2), if a Director dies prior to the distribution of all
amounts in the Director’s DSU Account, the balance of the Deferred Stock Units
and Dividend DSUs credited to his or her DSU Account will be distributed to such
Director’s Beneficiary (to the extent a Beneficiary has been designated) in
accordance with the Director’s Distribution Elections.

  

 
 

--------------------------------------------------------------------------------

 

 

 

2.

A Director may make a separate election, with respect Mandatory DSUs and
Elective DSUs (and any related Dividend DSUs) credited to his or her DSU Account
in 2016 or any year thereafter beginning in 2016, that, in the event of his or
her death, such Mandatory DSUs and Elective DSUs (and any related Dividend DSUs)
will be settled (i) in a single lump distribution of shares of Common Stock as
of the date of his or her death or (ii) in annual installments of shares of
Common Stock over a period not to exceed ten (10) years commencing on the date
of his or her death. Any such election will be subject to the same procedures
and timing applicable to the Director’s Distribution Elections made pursuant to
Section 6.

 

 

3.

If a Director dies without designating a Beneficiary, or if the designated
Beneficiary predeceases the Director, all amounts that would have been
distributed to such Beneficiary will be distributed to the executor or
administrator of such Director’s estate.

 

8.     Nonassignability and General Rights. Neither participation in, nor the
right to receive any payments under, the Plan will give any Director or
Beneficiary a proprietary interest in the Company or any of its assets. A
Director or Beneficiary will for all purposes be deemed to be a general creditor
of the Company and shall not have any security interest in, or lien against, any
assets. The rights of a Director or Beneficiary under the Plan cannot be
assigned or pledged and will not be subject to the claims of creditors of the
Director or Beneficiary.

 

9.     Modification/Termination. The Board will have the right to modify this
Plan from time to time, or to terminate the Plan entirely; provided, however,
that no modification or termination of the Plan will operate to annul an
election already in effect for the fiscal year in which such modification or
termination is effective, or to adversely affect the rights of a Director or
Beneficiary to receive distributions as provided herein.

 

10.     General Restrictions. The issuance of Common Stock or the delivery of
certificates therefor to or for the benefit of Directors hereunder shall be
subject to the requirement that, if the listing, registration or qualification
of such shares upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental body, shall be necessary or
desirable as a condition of, or in connection with, such issuance and delivery
thereunder, such issuance or delivery shall not take place unless such listing,
registration, qualification, consent or approval shall have been effected
promptly and in a manner acceptable to the Company.

 

11.     Change in Capital Structure. In the event of any change in the Common
Stock by reason of any stock dividend, spin-off, split, combination of shares,
exchange of shares, warrants or rights offering to purchase Common Stock at a
price below its fair market value, reclassification, recapitalization, merger,
consolidation or other change in capitalization, appropriate adjustment shall be
made by the Committee in the number and kind of Deferred Stock Units subject to
the Plan and any other relevant provisions of the Plan, whose determination
shall be binding and conclusive on all persons.

  

 
 

--------------------------------------------------------------------------------

 

 

12.     Governing Law. The Plan shall be construed and enforced pursuant to the
laws of the Commonwealth of Virginia.

 

13.     Term. The Plan shall remain in effect until amended or terminated by
action of the Board as provided herein.

 

 

 